  Case: 2:21-cv-00815-EAS-CMV Doc #: 3 Filed: 03/01/21 Page: 1 of 3 PAGEID #: 8




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 ROBERTA CRUM,

                         Plaintiff,

         v.                                                 Civil Action 2:21-cv-815
                                                            Judge Edmund A. Sargus, Jr.
                                                            Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL SECURITY,

                         Defendant.




                             REPORT AND RECOMMENDATION

        This matter is before the Court for consideration of Plaintiff’s Motion for Leave to

Proceed in forma pauperis. (ECF No. 1.) For the reasons that follow, it is RECOMMENDED

that Plaintiff’s Application be DENIED.

        To ensure access to courts, 28 U.S.C. § 1915(a) permits an indigent plaintiff to avoid

payment of filing fees if the applicant demonstrates by affidavit the inability to pay such fees.

The United States Supreme Court, in Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331,

(1948), set forth the legal standards governing applications to proceed in forma pauperis. The

Adkins Court advised that “one must [not] be absolutely destitute to enjoy the benefit of the

statute” and that the statute does not require an individual to “contribute . . . the last dollar they

have or can get.” Id. at 339. The Court explained that “[t]he public would not be profited if

relieved of paying costs of a particular litigation only to have imposed on it the expense of

supporting the person thereby made an object of public support.” Id. Rather, what is required is

a demonstration via affidavit that “because of his [or her] poverty,” the applicant cannot pay the
  Case: 2:21-cv-00815-EAS-CMV Doc #: 3 Filed: 03/01/21 Page: 2 of 3 PAGEID #: 9




fee and continue to provide for the necessities of life. Id. Courts evaluating applications to

proceed in forma pauperis, generally consider an applicant’s employment, annual income and

expenses, and any other property or assets the individual possesses. Giles v. Comm’r of Soc.

Sec., No. 14-CV-11553, 2014 WL 2217136, at *1 (E.D. Mich. May 29, 2014) (citing

Cognetto v. Comm’r of Soc. Sec., 2014WL 358465, at *1 (E.D. Mich. Jan. 31, 2014)).

        Here, the information set forth in Plaintiff’s in forma pauperis affidavit does not

demonstrate her inability to pay. The application indicates that Plaintiff has no income.

However, it also demonstrates that she has significant valuable assets totaling approximately

$250,000, and that she has minimal debts. See Cognetto, 2014 WL 358465, at *1 (noting that for

purposes of evaluating an application to proceed in forma pauperis under § 1915(a), assets to be

considered “include equity in real estate and automobiles”).

       In sum, in view of Plaintiff’s assets totaling approximately $250,000, the undersigned

finds that Plaintiff has not demonstrated that, because of her poverty, she is unable to pay for the

costs of this litigation and still provide for herself. It is therefore RECOMMENDED that

Plaintiff’s Motion for Leave to Proceed in forma pauperis be DENIED and that she be ordered

to pay the required $402 filing fee within FOURTEEN (14) DAYS if she intends to proceed.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further
                                                  2
 Case: 2:21-cv-00815-EAS-CMV Doc #: 3 Filed: 03/01/21 Page: 3 of 3 PAGEID #: 10




evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
